Exhibit 10.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOPBUILD CORP.

 

EXECUTIVE SEVERANCE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective March 1, 2016

 

 

 

 





--------------------------------------------------------------------------------

 



TOPBUILD CORP.

EXECUTIVE SEVERANCE PLAN

 

TABLE OF CONTENTS

 

 

 

 

 

Preamble


1 

 

 

 

 

ARTICLE 1

 

 

REFERENCES AND DEFINITIONS

 

 

 

 

1.1

Accrued Compensation


1 

1.2

Base Salary


1 

1.3

Board


2 

1.4

Cause


2 

1.5

Change in Control


2 

1.6

Change in Control Period


3 

1.7

Code


3 

1.8

Committee


3 

1.9

Company


4 

1.10

Disability


4 

1.11

Effective Date


4 

1.12

Equity Awards


4 

1.13

ERISA


4 

1.14

Executive


4 

1.15

Good Reason


4 

1.16

Normal Retirement Age


4 

1.17

Participant


5 

1.18

Plan


5 

 

 

 

 

ARTICLE 2

 

 

ELIGIBILITY AND PARTICIPATION

 

 

 

 

2.1

Eligibility


5 

2.2

Participation


5 

2.3

Duration of Participation


5 

2.4

Reemployment


5 

2.5

Non-Compete, Non-Solicitation and Confidentiality Agreement


5 

 

 

 

 

ARTICLE 3

 

 

PLAN BENEFITS

 

 

 

 

3.1

Termination without Cause or for Good Reason, Unrelated to a Change in Control.


5 

3.2

Termination without Cause or for Good Reason, in Connection with a Change in
Control.


7 

3.3

Voluntary Resignation prior to Normal Retirement Age; Termination for Cause


9 

3.4

Disability; Death


9 

3.5

Normal Retirement


10 

3.6

Exclusive Remedy


11 

 

 

 

 

--------------------------------------------------------------------------------

 



 

ARTICLE 4

 

 

CONDITIONS AND LIMITATIONS ON BENEFITS

 

 

 

 

4.1

Release of Claims Agreement


11 

4.2

Adherence to Non-Compete, Non-Solicitation and Confidentiality Agreement


11 

4.3

Code Section 409A


11 

4.4

Limitation on Payments


13 

 

 

 

 

ARTICLE 5

 

 

ADMINISTRATION OF THE PLAN

 

 

 

 

5.1

Powers and Duties of the Committee


13 

5.2

Agents


14 

5.3

Claims for Benefits


14 

5.4

Hold Harmless


16 

5.5

Service of Process


16 

 

 

 

 

ARTICLE 6

 

 

AMENDMENT OR TERMINATION OF THE PLAN

 

 

 

 

6.1

Right to Amend or Terminate the Plan


16 

6.2

Notice of Amendment or Termination


16 

6.3

Payment Upon Plan Termination


17 

 

 

 

 

ARTICLE 7

 

 

GENERAL PROVISIONS AND LIMITATIONS

 

 

 

 

7.1

No Right to Continued Employment


17 

7.2

Payment on Behalf of Payee


17 

7.3

Nonalienation


17 

7.4

Missing Payee


18 

7.5

Required Information


18 

7.6

Binding Effect


18 

7.7

Merger or Consolidation


18 

7.8

No Funding Created


18 

7.9

Notices


19 

7.10

No Duty to Mitigate


19 

7.11

Severability


19 

7.12

Entire Plan; Construction


19 

7.13

Governing Law


19 

7.14

Tax Withholding; No Company Representation


19 

 

 

 

 

EXHIBITS

 

 

 

 

Non-Compete, Non-Solicitation and Confidentiality Agreement

Exhibit A

Severance Agreement, Waiver and Release

Exhibit B

 

 



ii

--------------------------------------------------------------------------------

 



TOPBUILD CORP.

EXECUTIVE SEVERANCE PLAN

 

PREAMBLE

 

TopBuild Corp. hereby establishes and adopts this TopBuild Corp. Executive
Severance Plan, effective as of the Effective Date, to further the economic
interests of the Company by providing severance benefits to selected Executives.

 

The Board recognizes that, as is the case with many publicly held corporations,
the possibility of a Change in Control exists and that such possibility, and the
resultant uncertainty as to an Executive’s responsibilities, compensation, or
continued employment, may result in the departure or distraction of the
Executive, which may be detrimental to the financial performance of the Company.

 

The Board believes that it is in the best interests of the Company and its
stockholders to (i) assure that the Company will have the continued dedication
and objectivity of selected Executives, notwithstanding the possibility, threat,
or occurrence of a Change in Control, and (ii)  provide selected Executives with
an incentive to continue their employment prior to a Change in Control and to
motivate them to maximize the value of the Company upon a Change in Control for
the benefit of its stockholders.

 

The Board also believes that it is important to the interest of the Company and
its stockholders to provide selected Executives with certain severance benefits
upon their termination of employment under certain non-Change in Control
circumstances.

 

The Plan is a “top-hat” plan within the meaning of Sections 201(2), 301(a)(3),
and 401(a)(1) of ERISA. As such, this Plan is subject to limited ERISA reporting
and disclosure requirements, and is exempt from most other ERISA requirements.
Distributions required or contemplated by this Plan or actions required to be
taken under this Plan shall not be construed as creating a trust of any kind or
a fiduciary relationship between the Company and any Executive, Participant,
employee, or any other person.  

 

ARTICLE 1

REFERENCES AND DEFINITIONS

 

Whenever used herein and capitalized, the following terms have the respective
meanings indicated unless the context clearly requires otherwise.

 

1.1      “Accrued Compensation” means all of a Participant’s accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to the
Participant under any Company-provided plans, policies, or arrangements as of
the Participant’s termination date.

 

1.2      “Base Salary” means a Participant’s total annual base rate of pay as in
effect immediately prior to the Participant’s termination of employment or, in
the event of a termination during the Change in Control Period, if greater, at
the level in effect immediately prior to the Change in Control. Base Salary
shall not be reduced for any salary reduction contributions: (a) to cash or
deferred arrangements under Code Section 401(k), (b) to a cafeteria plan under
Code

 





1

--------------------------------------------------------------------------------

 



Section 125, or (c) to a nonqualified deferred compensation plan. Base Salary
shall not take into account any bonuses, commissions, reimbursed expenses,
employer credits or contributions to a nonqualified deferred compensation plan
(other than salary reduction contributions as described above), or any
additional cash compensation or compensation payable in a form other than cash.

 

1.3      “Board” means the board of directors of TopBuild Corp.  

 

1.4      “Cause” means:

 

(a)       a Participant’s material failure to perform his or her stated duties,
and the Participant’s continued failure to cure such failure to the reasonable
satisfaction of the Company within ten (10) days following written notice of
such failure to the Participant from the Committee;  

 

(b)       a Participant’s material violation of a Company policy (including any
insider trading policy) or any written agreement or covenant with the Company;

 

(c)       a Participant’s conviction of, or entry of a plea of guilty or nolo
contendere to, a felony (other than motor vehicle offenses the effect of which
do not materially impair the Participant’s performance of his or her employment
duties);

 

(d)       a willful act by a Participant that constitutes gross misconduct and
which is injurious to the Company;

 

(e)       a Participant’s commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company;

 

(f)       the unauthorized use or disclosure by a Participant of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of the Participant’s
relationship with the Company; or

 

(g)       a Participant’s willful failure to cooperate with an investigation by
a governmental authority.

 

The determination as to whether a Participant is being terminated for Cause will
be made in good faith by the Committee and will be final and binding on all
interested parties. The foregoing definition does not in any way limit the
Company’s ability to terminate a Participant’s employment relationship at any
time.

 

1.5       “Change in Control” means the occurrence of any of the following
events:

 

(a)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than thirty percent (30%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person who is
considered to own more than thirty





2

--------------------------------------------------------------------------------

 



percent (30%) of the total voting power of the stock of the Company will not be
considered a Change in Control; or

 

(b)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection, if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

 

(c)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection, the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, more than thirty percent (30%)  of
the total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection. For purposes of this subsection, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

 

For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. Further and for the avoidance of doubt, a transaction will not
constitute a Change in Control if: (i) its sole purpose is to change the state
of the Company’s incorporation, or (ii) its sole purpose is to create a holding
company that will be owned in substantially the same proportions by the Persons
who held the Company’s securities immediately before such transaction.

 

1.6       “Change in Control Period” means the period beginning two (2) months
prior to, and ending twenty-four (24) months following, a Change in Control.

 

1.7       “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.  All citations to sections of the Code and related Treasury
Regulations are to such sections as they may from time to time be amended or
renumbered.

 

1.8       “Committee” means the Compensation Committee of the Board. 

 





3

--------------------------------------------------------------------------------

 



1.9       “Company” means TopBuild Corp. and will be interpreted to include any
subsidiary, parent or affiliate, if applicable, or any successor company
thereafter. 

 

1.10     “Disability” means that a Participant has been unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. Alternatively,
a Participant will be deemed disabled if determined to be totally disabled by
the Social Security Administration. Termination of employment resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate a Participant’s employment. In the
event that a Participant resumes the performance of substantially all of his or
her duties hereunder before his or her termination becomes effective, the notice
of intent to terminate based on Disability will automatically be deemed to have
been revoked.

 

1.11     “Effective Date” means the original effective date of the Plan, March
1, 2016.

 

1.12     “Equity Awards” means a Participant’s outstanding stock options, stock
appreciation rights, restricted stock units, performance shares, performance
stock units and any other Company equity compensation awards.

 

1.13     “ERISA” means the Employee Retirement Income Security Act of 1974, as
now in effect or as hereafter amended. All citations to sections of ERISA are to
such sections as they may from time to time be amended or renumbered. 

 

1.14     “Executive” means an individual who is employed by the Company at the
Vice President level or higher.

 

1.15     “Good Reason” means a Participant’s voluntary termination, within
thirty (30) days following the expiration of the Company cure period (discussed
below) on account of the occurrence of one or more of the following, without the
Participant’s consent:

 

(a)a material reduction of the Participant’s authority, duties or
responsibilities, relative to his or her authority, duties or responsibilities
in effect immediately prior to such reduction;

 

(b)a material reduction by the Company of the Participant’s annual base salary
as in effect immediately prior to such reduction;

 

(c)the failure of the Company to obtain assumption of this Plan by any
successor; or

 

(d)a material change in the geographic location of the Participant’s principal
workplace; provided, that a relocation of less than fifty (50) miles from the
Company’s headquarters will not be considered a material change in geographic
location.

 

A Participant may not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the initial existence of the Good
Reason condition specifically identifying the acts or omissions constituting the
grounds for Good Reason and a reasonable cure period of not less than thirty
(30) days following the date of such notice.

 

1.16     “Normal Retirement Age” means a Participant’s attainment of age
sixty-five (65).





4

--------------------------------------------------------------------------------

 



1.17     “Participant” means any Executive who commenced participation in the
Plan as provided in Article 2.

 

1.18     “Plan” means the TopBuild Corp. Executive Severance Plan, as contained
herein and as it may be amended from time to time hereafter.

 

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

 

2.1       Eligibility. An Executive shall be eligible to become a Participant in
the Plan if the Executive:

 

(a)is a member of the Company’s “select group of management or highly
compensated employees,” as defined in ERISA Sections 201(2), 301(a)(3), and
401(a)(1);

 

(b)is designated in writing by the Committee as eligible to participate in the
Plan; and

 

(c)executes a Non-Compete, Non-Solicitation and Confidentiality Agreement
pursuant to Section 2.5 below.

 

2.2       Participation. An Executive who is eligible to become a Participant
under Section 2.1 shall become a Participant as of the later of (a) the date
designated by the Committee, or (b) the date the Executive executes a
Non-Compete, Non-Solicitation and Confidentiality Agreement pursuant to Section
2.5 below.   

 

2.3       Duration of Participation. A Participant shall cease to be a
Participant on the date the Participant is no longer eligible for or entitled to
a benefit under this Plan.  

 

2.4       Reemployment. If a Participant who has incurred a termination of
employment again becomes an Executive, the Executive may again become a
Participant in accordance with Section 2.1 at the sole discretion of the
Committee, but such reemployment shall not change, suspend, delay, or otherwise
affect payment of any benefit otherwise payable to the Participant under the
terms of the Plan.

 

2.5       Non-Compete, Non-Solicitation and Confidentiality
Agreement. Eligibility to participate in this Plan and the receipt of any
severance payments or benefits (other than the Accrued Compensation) pursuant to
this Plan is subject to Executive executing the Non-Compete, Non-Solicitation
and Confidentiality Agreement in substantially the form attached hereto as
Exhibit A.

 

ARTICLE 3

PLAN BENEFITS

 

3.1       Termination without Cause or for Good Reason, Unrelated to a Change in
Control. If the Company terminates a Participant’s employment with the Company
without Cause (excluding death or Disability) or if a Participant resigns from
such employment for Good Reason, and, in each case, such termination occurs
outside of the Change in Control Period, then subject to Article 4, the
Participant will receive the following:

 





5

--------------------------------------------------------------------------------

 



(a)Accrued Compensation. The Company will pay the Participant all Accrued
Compensation as soon as administratively feasible after termination.   

 

(b)Severance Payment.  The Participant will receive a lump-sum payment (less
applicable withholding taxes) equal to one (1) year of the Participant’s Base
Salary. Such lump-sum amount shall be payable upon the later of: (i) sixty (60)
days following termination of employment, or (ii) such later date required by
Section 4.3.

 

(c)Bonus Payment.  The Participant will receive a lump-sum payment equal to one
hundred percent (100%) of the Participant’s target bonus as in effect for the
fiscal year in which the Participant’s termination of employment occurs. For
avoidance of doubt, the amount paid to the Participant pursuant to this
subsection will not be prorated based on the actual amount of time the
Participant is employed by the Company during the fiscal year (or the relevant
performance period if something different than a fiscal year) during which the
termination occurs. Such lump-sum amounts shall be payable upon the later of:
(i) sixty (60) days following termination of employment, or (ii) such later date
required by Section 4.3. In addition to the bonus payment described above, the
Participant will receive a lump-sum payment equal to the bonus for the fiscal
year in which his or her termination of employment occurs that the Participant
would have earned had the termination of employment not occurred, determined
based on the actual achievement of performance criteria over such fiscal year.
The bonus payment to the Participant shall be calculated pro rata based on the
portion of the fiscal year during which the Participant was an active employee
of the Company and shall be paid following the end of the fiscal year at the
time bonus payments are made to active employees of the Company.     

 

(d)Continuation Coverage.  If the Participant elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA for the
Participant and his or her eligible dependents, then the Company will provide
continuation of the Participant’s medical insurance coverage for twelve (12)
months. These benefits shall be provided by the Company to the Participant
beginning immediately upon the date of the Participant’s termination of
employment.  Such benefits shall be provided to the Participant at the same
coverage level and cost to the Participant as in effect immediately prior to the
date of the Participant’s termination of employment.  Such benefits shall count
as COBRA continuation coverage.

 

Notwithstanding the above, these medical insurance benefits shall be
discontinued prior to the end of the stated continuation period in the event the
Participant receives substantially similar benefits from a subsequent employer,
as determined solely by the Company in good faith.  For purposes of enforcing
this provision, the Participant shall be deemed to have a duty to keep the
Company informed as to the terms and conditions of any subsequent employment and
the corresponding benefits earned from such employment, and shall provide, or
cause to be provided, to the Company in writing correct, complete, and timely
information concerning the same.

 

In addition, no later than the end of each calendar year in which such group
health plan coverage is in effect, the Company will report the value of the
group

 





6

--------------------------------------------------------------------------------

 



health plan coverage (less any amount the Participant pays for such coverage) as
taxable income to the Participant.    

 

(e)Equity Awards. Notwithstanding any other provision in any applicable equity
compensation plan and/or individual award agreement:

 

(i)the Participant’s then-outstanding and unvested stock options will become
vested pro rata as of his or her termination of employment date based on the
portion of the vesting period during which the Participant was an active
employee of the Company, and the Participant’s outstanding and vested stock
options as of the Participant’s termination of employment date will remain
exercisable until the three (3) month anniversary of the termination of
employment date; provided, however, that the post-termination exercise period
for any individual stock option will not extend beyond the earlier of its
original maximum term or the tenth (10th) anniversary of the original date of
grant;   

 

(ii)the Participant’s then-outstanding and unvested performance shares will
become vested pro rata as of his or her termination date based on the portion of
the vesting period during which the Participant was an active employee of the
Company; provided, however, that if an outstanding performance share is to be
determined based on the achievement of performance criteria, then the
performance share will be determined based on the actual performance and
attainment of the performance criteria over the relevant performance period(s),
but the performance share shall be calculated pro rata based on the portion of
the performance period during which the Participant was an active employee of
the Company and paid or delivered following the end of the relevant performance
period(s) in accordance with the provisions of any applicable equity
compensation plan and/or individual award agreement; and 

 

(iii)the Participant’s then-outstanding and unvested restricted stock will
become vested pro rata as of his or her termination date based on the portion of
the vesting period during which the Participant was an active employee of the
Company.

 

3.2       Termination without Cause or for Good Reason, in Connection with a
Change in Control. If the Company terminates a Participant’s employment with the
Company without Cause (excluding death or Disability) or if a Participant
resigns from such employment for Good Reason, and, in each case, such
termination occurs during the Change in Control Period, then subject to
Article 4, the Participant will receive the following:    

 

(a)Accrued Compensation. The Company will pay the Participant the Accrued
Compensation as soon as administratively feasible after termination.   

 

(b)Severance Payment.  The Participant will receive a lump-sum payment (less
applicable withholding taxes) equal to two (2) years of the Participant’s Base
Salary. Such lump-sum amount shall be payable upon the later of: (A) sixty (60)
days following termination of employment, or (B) such later date required by
Section 4.3.       

 

(c)Bonus Payment.  The Participant will receive a lump-sum payment equal to two
hundred percent (200%) of the greater of (i) the Participant’s target bonus as
in effect for the fiscal year in which the Change in Control occurs, or (ii) the
Participant’s target bonus as in effect for the fiscal year in which his or her
termination of



7

--------------------------------------------------------------------------------

 



employment occurs. For avoidance of doubt, the amount paid to the Participant
pursuant to this subsection will not be prorated based on the actual amount of
time the Participant is employed by the Company during the fiscal year (or the
relevant performance period if something different than a fiscal year) during
which the termination occurs. In addition to the bonus payment described above,
the Participant will receive a lump-sum payment equal to one hundred percent
(100%) of his or her target bonus as in effect for the fiscal year in which his
or her termination of employment occurs calculated pro rata based on the portion
of the performance period during which the Participant was an active employee of
the Company. Such lump-sum amount shall be payable upon the later of: (A) sixty
(60) days following termination of employment, or (B) such later date required
by Section 4.3. 

 

(d)Continuation Coverage.  If the Participant elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for the
Participant and his or her eligible dependents, then the Company will provide
continuation of the Participant’s medical insurance coverage for twenty four
(24) months.  These benefits shall be provided by the Company to the Participant
beginning immediately upon the date of the Participant’s termination of
employment.  Such benefits shall be provided to the Participant at the same
coverage level and cost to the Participant as in effect immediately prior to the
date of the Participant’s termination of employment.  Such benefits shall count
as COBRA continuation coverage.

 

Notwithstanding the above, these medical insurance benefits shall be
discontinued prior to the end of the stated continuation period in the event the
Participant receives substantially similar benefits from a subsequent employer,
as determined solely by the Company in good faith.  For purposes of enforcing
this provision, the Participant shall be deemed to have a duty to keep the
Company informed as to the terms and conditions of any subsequent employment and
the corresponding benefits earned from such employment, and shall provide, or
cause to be provided, to the Company in writing correct, complete, and timely
information concerning the same.

 

Following the end of the COBRA continuation period, if such group health plan
coverage is provided under a health plan that is subject to Code Section 105(h),
the benefits payable under such health plan to the Participant shall comply with
the requirements of Treasury Regulation section 1.409A-3(i)(1)(iv) and, if
necessary, the Company shall amend such health plan to comply therewith.

 

In addition, no later than the end of each calendar year in which such group
health plan coverage is in effect, the Company will report the value of the
group health plan coverage (less any amount the Participant pays for such
coverage) as taxable income to the Participant.     

 

(e)Accelerated Vesting of Equity Awards.  Notwithstanding any other provision in
any applicable equity compensation plan and/or individual award agreement:  

 

(i)one hundred percent (100%) of the Participant’s then-outstanding and unvested
stock options will become vested in full; 

 

(ii)one hundred percent (100%) of the Participant’s then-outstanding and
unvested performance shares will become vested in full; provided, however, that
if an outstanding performance share is to vest and/or the amount of the





8

--------------------------------------------------------------------------------

 



award to vest is to be determined based on the achievement of performance
criteria, then the performance share will vest as to one hundred percent
(100%) of the amount of the performance share assuming the performance criteria
had been achieved at target levels for the relevant performance period(s); and

 

(iii)one hundred percent (100%) of the Participant’s then-outstanding and
unvested restricted stock will become vested in full.  

 

(f)Extended Post-Termination Exercise Period. Notwithstanding any other
provision in any applicable equity compensation plan and/or individual award
agreement, the Participant’s outstanding and vested stock options as of the
Participant’s termination of employment date will remain exercisable until the
twelve (12) month anniversary of the termination of employment date; provided,
however, that the post-termination exercise period for any individual stock
option will not extend beyond the earlier of its original maximum term or the
tenth (10th) anniversary of the original date of grant.    

 

(g)No Duplication of Benefits. For the avoidance of doubt, if (i) the
Participant incurred a termination prior to a Change in Control that qualifies
the Participant for severance payments under Section 3.1, and (ii) a Change in
Control occurs within the two (2)-month period following the Participant’s
termination of employment that qualifies the Participant for the superior
benefits under this Section 3.2, then the Participant shall be entitled to the
benefits calculated under this Section 3.2, less amounts already paid under
Section 3.1.

 

3.3       Voluntary Resignation prior to Normal Retirement Age; Termination for
Cause. If  a Participant’s employment with the Company terminates
(i) voluntarily by the Participant (other than for Good Reason and prior
to Normal Retirement Age), or (ii) for Cause by the Company, then the
Participant will irrevocably forfeit the benefits under this Plan and will not
be entitled to receive the severance or other benefits hereunder other than the
Accrued Compensation.  Notwithstanding any other provision in any applicable
equity compensation plan and/or individual award agreement, the following
provisions shall apply with respect to grants of equity compensation upon such
resignation or termination for Cause:

 

(a)Forfeiture of Equity Awards. All outstanding and unvested Equity Awards will
be immediately forfeited upon the Participant’s voluntary resignation or
termination of employment for Cause.    

 

(b)Post-Termination Exercise Period.  Upon the Participant’s resignation, the
Participant’s outstanding and vested stock options as of the Participant’s
termination of employment date will remain exercisable until the three (3) month
anniversary of the termination of employment date; provided, however, that the
post-termination exercise period for any individual stock option will not extend
beyond the earlier of its original maximum term or the tenth (10th) anniversary
of the original date of grant. Upon the Participant’s termination for Cause, the
Participant’s outstanding and vested stock options shall not be exercisable as
of the Participant’s termination of employment date.     

 

3.4       Disability; Death. If the Company terminates a Participant’s
employment as a result of the Participant’s Disability, or a Participant’s
employment terminates due to the Participant’s death, then the Participant will
irrevocably forfeit the benefits under this Plan and will not be entitled to
receive the severance or other benefits hereunder other than the Accrued





9

--------------------------------------------------------------------------------

 



Compensation.   Notwithstanding any other provision in any applicable equity
compensation plan and/or individual award agreement, the following provisions
shall apply with respect to grants of equity compensation upon death or
termination due to Disability:  

 

(a)Accelerated Vesting of Equity Awards.  

 

(i)One hundred percent (100%) of the Participant’s then-outstanding and unvested
stock options will become vested in full;

 

(ii)the Participant’s then-outstanding and unvested performance shares will
become vested pro rata as of the Participant’s termination date based on the
portion of the vesting period during which he or she was an active employee of
the Company; provided, however, that if an outstanding performance share is to
be determined based on the achievement of performance criteria, then the
performance share will be determined based on the actual performance and
attainment of the performance criteria over the relevant performance period(s),
but the performance share shall be calculated pro rata based on the portion of
the performance period during which the Participant was an active employee of
the Company and paid or delivered following the end of the relevant performance
period(s) in accordance with the provisions of any applicable equity
compensation plan and/or individual award agreement; and

 

(iii)one hundred percent (100%) of the Participant’s then-outstanding and
unvested restricted stock will become vested in full.    

 

(b)Extended Post-Termination Exercise Period.  The Participant’s outstanding and
vested stock options as of the Participant’s termination of employment date will
remain exercisable until the twelve (12) month anniversary of the termination of
employment date; provided, however, that the post-termination exercise period
for any individual stock option will not extend beyond the earlier of its
original maximum term or the tenth (10th) anniversary of the original date of
grant. 

 

3.5       Normal Retirement. If  a Participant resigns employment on or after
Normal Retirement Age under circumstances other than those described in Sections
3.1 or 3.2 above, then the Participant will irrevocably forfeit the benefits
under this Plan and will not be entitled to receive the severance or other
benefits hereunder other than the Accrued Compensation.  Notwithstanding any
other provision in any applicable equity compensation plan and/or individual
award agreement, the following provisions shall apply with respect to grants of
equity compensation upon termination on or after Normal Retirement Age:  

 

(a)Accelerated Vesting of Equity Awards.  

 

(i)the Participant’s then-outstanding and unvested performance shares will
become vested pro rata as of the Participant’s termination date based on the
portion of the vesting period during which he or she was an active employee of
the Company; provided, however, that if an outstanding performance share is to
be determined based on the achievement of performance criteria, then the
performance share will be determined based on the actual performance and
attainment of the performance criteria over the relevant performance period(s),
but the performance share shall be calculated pro rata based on the portion of
the performance period during which the Participant was an active employee of
the Company and paid or delivered following the end of the



10

--------------------------------------------------------------------------------

 



relevant performance period(s) in accordance with the provisions of any
applicable equity compensation plan and/or individual award agreement; and

 

(ii)one hundred percent (100%) of the Participant’s then-outstanding and
unvested restricted stock will become vested in full.    

 

(b)Extended Post-Termination Exercise Period.  The Participant’s outstanding
stock options as of the Participant’s termination of employment date will vest
in accordance with the terms of the applicable award agreement, but will remain
exercisable until the earlier of the original maximum term or the tenth
(10th) anniversary of the original date of grant. 

 

3.6       Exclusive Remedy. In the event of a termination of a Participant’s
employment as set forth in this Article 3, the provisions of Article 3 are
intended to be and are exclusive and in lieu of any other rights to severance
pay or remedies to which the Participant is entitled, whether at law, tort or
contract, in equity, or under the Plan (other than the payment of the Accrued
Compensation).  

 

ARTICLE 4

CONDITIONS AND LIMITATIONS ON BENEFITS

 

4.1       Release of Claims Agreement. The receipt of any severance payments or
benefits (other than the Accrued Compensation) pursuant to the Plan is subject
to the Participant signing and not revoking a separation agreement and release
of claims in substantially the form attached hereto as Exhibit B (the
“Release”), which must become effective and irrevocable no later than the
sixtieth (60th) day following the Participant’s termination of employment (the
“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, the Participant will forfeit any right to severance
payments and any other benefits under the Plan. In no event will severance
payments or benefits be paid or provided until the Release actually becomes
effective and irrevocable.    

 

4.2       Adherence to Non-Compete, Non-Solicitation and Confidentiality
Agreement. The receipt of any severance payments or other benefits (other than
the Accrued Compensation) pursuant to this Plan is subject to the Participant
executing and adhering to the provisions of the Non-Compete, Non-Solicitation
and Confidentiality Agreement (the “Non-Compete Agreement”) in substantially the
form attached hereto as Exhibit A. A Participant will forfeit any entitlement to
the severance payments or other benefits (other than the Accrued
Compensation) pursuant to this Plan upon the Participant’s breach of the
Non-Compete Agreement. To the extent permitted by law, if the Company determines
that a Participant has breached the Non-Compete Agreement, it will immediately
cease any further payments and benefits under the Plan, and it will have the
right to seek repayment of any such payments or benefits that have already been
provided, without prejudice to any other remedies that may be available to the
Company.

 

4.3       Code Section 409A.

 

(a)Notwithstanding anything to the contrary in the Plan, no severance pay or
benefits to be paid or provided to a Participant, if any, pursuant to the Plan
that, when considered together with any other severance payments or separation
benefits, are considered





11

--------------------------------------------------------------------------------

 



deferred compensation under Code Section 409A, and the final regulations and any
guidance promulgated thereunder (together, the “Deferred Payments”) will be paid
or otherwise provided until the Participant incurs a “separation from service”
within the meaning of Code Section 409A. Similarly, no severance payable to the
Participant, if any, pursuant to the Plan that otherwise would be exempt from
Code Section 409A will be payable until the Participant incurs a “separation
from service” within the meaning of Code Section 409A.    

 

(b)It is intended that, to the maximum extent permitted under Code Section 409A,
none of the severance payments under the Plan will constitute Deferred Payments
but rather will be exempt from Code Section 409A as a payment that would fall
within the “short-term deferral period” as described in Section 4.3(d) below or
resulting from an involuntary separation from service as described in
Section 4.3(e) below. However, any severance payments or benefits under the Plan
that would be considered Deferred Payments will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following the
Participant’s separation from service, or, if later, such time as required by
Section 4.3(c). Except as required by Section 4.3(c), any installment payments
that would have been made to the Participant during the sixty (60) day period
immediately following the Participant’s separation from service but for the
preceding sentence will be paid to the Participant on the sixtieth (60th) day
following the Participant’s separation from service and the remaining payments
will be made as provided in the Plan.     

 

(c)Notwithstanding anything to the contrary in the Plan, if the Participant is a
“specified employee” within the meaning of Code Section 409A at the time of the
Participant’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following the
Participant’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of the Participant’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if the Participant dies following his or her separation from service,
but before the six (6) month anniversary of the separation from service, then
any payments delayed in accordance with this subsection will be payable in a
lump sum as soon as administratively practicable after the date of the
Participant’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under the Plan is intended to constitute a separate
payment under Section 1.409A-2(b)(2) of the Treasury Regulations.   

 

(d)Any amount paid under the Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of Section
4.3(a) above.

 

(e)Any amount paid under the Plan that qualifies as a payment made as a result
of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Code Section 409A Limit (as defined below) will not constitute Deferred Payments
for purposes of Section 4.3(a) above. Code Section 409A Limit means two
(2) times the lesser of: (i) a Participant’s annualized compensation based upon
the annual rate of pay paid to the Participant during the Participant’s taxable
year preceding the Participant’s taxable year of his or





12

--------------------------------------------------------------------------------

 



her separation from service, and with such adjustments as are set forth in
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Code Section 401(a)(17) 
for the year in which the Participant’s separation from service occurs.

 

(f)The foregoing provisions are intended to comply with the requirements of Code
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Code Section 409A,
and any ambiguities herein will be interpreted to so comply.

 

4.4       Limitation on Payments. In the event that the severance and other
benefits provided for under the Plan or otherwise payable to a Participant
(i) constitute “parachute payments” within the meaning of Code Section 280G, and
(ii) but for this Section 4.4, would be subject to the excise tax imposed by
Code Section 4999, then the Participant’s benefits under Article 3 will be
either

 

(a)delivered in full, or

 

(b)delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Code Section 4999,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Code Section 4999,
results in the receipt by the Participant on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under Code Section 4999. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
(A) reduction of cash payments; (B) cancellation of awards granted “contingent
on a change in ownership or control” (within the meaning of Code Section 280G),
(C) cancellation of accelerated vesting of equity awards; (D) reduction of
employee benefits. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of the Participant’s equity awards.    

 

Any determination required under this Section 4.4 will be made in writing by the
Company’s independent public accountants immediately prior to a Change in
Control (the “Firm”), whose determination will be conclusive and binding upon
all interested parties. For purposes of making the calculations required by this
Section 4.4, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999. The
Company and the Participant will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section. The Company will bear all costs the Firm may incur in
connection with any calculations contemplated by this Section 4.4. 

 

ARTICLE 5

ADMINISTRATION OF THE PLAN

 

5.1       Powers and Duties of the Committee.  The Committee shall have general
responsibility for the administration of the Plan, including, but not limited
to, complying with reporting and disclosure requirements, if any, and
establishing and maintaining Plan records. The Committee may delegate to any
Executive or other employee of the Company all or a portion





13

--------------------------------------------------------------------------------

 



of its authority to perform any act hereunder, including, without limitation,
those matters involving the exercise of discretion, provided that such
delegation shall be subject to revocation at any time at the discretion of the
Committee.    In the exercise of the Committee’s sole and absolute discretion,
the Committee shall interpret the Plan’s provisions and determine the
eligibility of individuals for benefits. The Committee shall have the maximum
discretion permitted under law to interpret the Plan, and all decisions of the
Committee shall be final and binding on all interested parties, subject to
Section 5.3 below. 

 

No individual serving as a  Committee member or at the request of the Committee
 shall be entitled to act on or decide any matter relating solely to him or her
or any of his or her rights or benefits under the Plan. In the event an
individual is unable to act on any matter by reason of the foregoing
restriction, the remaining Committee members shall act on such matter. The
Committee shall not receive any special compensation for serving in the capacity
of Committee but shall be reimbursed for any reasonable expenses incurred in
connection herewith. Except as otherwise required by ERISA, no bond or other
security shall be required of the Committee in any jurisdiction. 

 

5.2       Agents.  The Committee may engage such legal counsel, certified public
accountants and other advisers and service providers, who may be advisers or
service providers for the Company or an affiliate, and make use of such agents
and clerical or other personnel, as it shall require or may deem advisable for
purposes of the Plan.  The Committee may rely upon the written opinion of any
legal counsel or accountants engaged by the Committee, and may delegate to any
such agent its authority to perform any act hereunder, including, without
limitation, those matters involving the exercise of discretion, provided that
such delegation shall be subject to revocation at any time at the discretion of
the Committee.

 

5.3       Claims for Benefits.  Any person claiming a benefit (“Claimant”) under
the Plan shall present the request in writing to the Committee.

 

(a)Initial Claim Review. If the claim is wholly or partially denied, the
Committee will, within a reasonable period of time, and within ninety (90) days
of the receipt of such claim, or if the claim is a claim on account of
Disability, within forty-five (45) days of the receipt of such claim, provide
the Claimant with written notice of the denial setting forth in a manner
calculated to be understood by the Claimant:

 

(i)The specific reason or reasons for which the claim was denied;

 

(ii)Specific reference to pertinent provisions of the Plan, rules, procedures or
protocols upon which the Committee relied to deny the claim;

 

(iii)A description of any additional material or information that the Claimant
may file to perfect the claim and an explanation of why this material or
information is necessary;

 

(iv)An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure and a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse determination
upon review; and





14

--------------------------------------------------------------------------------

 



(v)In the case of an adverse determination of a claim on account of Disability,
the information to the Claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation Section
2560.503-1(g)(1)(v).

 

If special circumstances require the extension of the forty-five (45) day or
ninety (90) day period described above, the Claimant will be notified before the
end of the initial period of the circumstances requiring the extension and the
date by which the Committee expects to reach a decision. Any extension for
deciding a claim will not be for more than an additional ninety (90) day period,
or if the claim is on account of Disability, for not more than two additional
thirty (30) day periods.

 

(b)Review of Claim. If a claim for benefits is denied, in whole or in part, the
Claimant may request to have the claim reviewed. The Claimant will have one
hundred eighty (180) days in which to request a review of a claim regarding
Disability, and will have sixty (60) days in which to request a review of all
other claims. The request must be in writing and delivered to the Board, and the
Board or its designee shall review the appeal (“appeal official”). If no such
review is requested, the initial decision of the Committee will be considered
final and binding.

 

The appeal official’s decision on review shall be sent to the Claimant in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the Claimant, as well as specific references to
the pertinent Plan provisions, rules, procedures or protocols upon which the
appeal official relied to deny the appeal. The appeal official shall consider
all information submitted by the Claimant, regardless of whether the information
was part of the original claim. The decision shall also include a statement of
the Claimant’s right to bring an action under Section 502(a) of ERISA.

 

The appeal official’s decision on review shall be made not later than sixty (60)
days (forty-five (45) days in the case of a claim on account of Disability)
after its receipt of the request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than one hundred and twenty (120)
days (ninety (90) days in the case of a claim on account of Disability) after
receipt of the request for review. This notice to the Claimant shall indicate
the special circumstances requiring the extension and the date by which the
appeal official expects to render a decision and will be provided to the
Claimant prior to the expiration of the initial forty-five (45) day or sixty
(60) day period.

 

Notwithstanding the foregoing, in the case of a claim on account of Disability:

 

(i)The review of the denied claim shall be conducted by a party who is neither
the individual who made the benefit determination nor a subordinate of such
person; and

 

(ii)No deference shall be given to the initial benefit determination. For issues
involving medical judgment, the reviewing party must consult with an independent
health care professional who may not be the health care professional who decided
the initial claim.





15

--------------------------------------------------------------------------------

 



(c)Legal Proceedings Regarding Claims. Claimants must follow the claims
procedures included in this Section before taking action in any other forum
regarding a claim. Any suit or legal action initiated by a Claimant must be
brought by the Claimant no later than one (1) year following a final decision on
the claim under these claims procedures. The one (1) year statute of limitations
on suits for benefits shall apply in any forum where a Claimant initiates such
suit or legal action. If a civil action is not filed within this period, the
Claimant’s claim will be deemed permanently waived and abandoned, and the
Claimant will be precluded from reasserting it.

 

5.1       Hold Harmless. To the maximum extent permitted by law, the members of
the Committee and the Board shall not be personally liable by reason of any
contract or other instrument executed by such members or on such members’ behalf
in their capacity as the administrator of the Plan nor for any mistake of
judgment made in good faith, and the Company shall indemnify and hold harmless,
directly from its own assets (including the proceeds of any insurance policy the
premiums of which are paid from the Company’s own assets), the Committee and
each other officer, employee, or director of the Company or an affiliate to whom
any duty or power relating to the administration or interpretation of the Plan
is delegated against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan
unless arising out of such person’s own fraud, willful misconduct or bad faith.

 

5.5       Service of Process. The Committee or such other person designated by
the Committee shall be the agent for service of process under the Plan.

 

ARTICLE 6

AMENDMENT OR TERMINATION OF THE PLAN

 

6.1       Right to Amend or Terminate the Plan

 

(a)Prior to a Change in Control, the Committee reserves the right at any time to
amend or terminate the Plan, in whole or in part, and for any reason and without
the consent of any Participant or other person. Following a Change in Control,
the Plan may be amended or terminated only with the prior written consent of all
Participants.  

 

(b)In no event shall an amendment or termination modify, reduce, or otherwise
affect the Company’s obligations under the Plan made before the amendment or
termination, as such obligations are defined under the provisions of the Plan
existing immediately before such amendment or termination.

 

6.1       Notice of Amendment or Termination.  Notice of any amendment or
termination of the Plan shall be given by the Committee to each Participant and
any other person entitled to a benefit hereunder.

 

6.3       Payment Upon Plan Termination. If the Plan is terminated, the Company
may distribute all vested, accrued benefits under the Plan in a single lump sum
payment after the date the Plan is terminated if and to the extent permitted
under Code Section 409A and the related Treasury Regulations and other guidance
issued thereunder. Accordingly, the Company may accelerate Deferred Payments
hereunder in accordance with one of the following:





16

--------------------------------------------------------------------------------

 



(a)the termination of the Plan within twelve (12) months of a corporate
dissolution taxed under Code Section 331 or with the approval of a bankruptcy
court pursuant to 11 U.S.C. 503(b)(1)(A), as provided in Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A); or

 

(b)the termination of the Plan, provided that the termination does not occur
proximate to a downturn in the financial health of the Company, if all
arrangements that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) are terminated, and no payments other than payments that
would be payable under the terms of the Plan if the termination had not occurred
are made within twelve (12) months of the Plan termination, and all payments are
made within twenty-four (24) months of the Plan termination, and no new
arrangement that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) is adopted within three (3) years following the Plan
termination, as provided in Treasury Regulation Section 1.409A-3(j)(4)(ix)(C);
or

 

(c)such other events and conditions as the IRS may prescribe in generally
applicable published regulatory or other guidance under Code Section 409A.

 

ARTICLE 7

GENERAL PROVISIONS AND LIMITATIONS

 

7.1       No Right to Continued Employment. Nothing contained in the Plan shall
give any person the right to be retained in the employment of the Company or
affect the right of the Company to dismiss any employee. The adoption and
maintenance of the Plan shall not constitute a contract between the Company and
an Executive or consideration for, or an inducement to or condition of, the
employment of any Executive. 

 

7.2       Payment on Behalf of Payee. If the Committee shall find that any
person to whom any amount is payable under the Plan is unable to care for such
person’s affairs because of illness or accident, or is a minor, or had died,
then any payment due such person or such person’s estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so elects, be paid to such person’s spouse, a child, a relative, an
institute maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment hereunder. Any such payment shall be a complete
discharge of the liability of the Plan and the Company therefor. 

 

7.3       Nonalienation. No interest, expectancy, benefit, payment, claim, or
right of any Participant under the Plan shall be (a) subject in any manner to
any claims of any creditor of the Participant or any other person; (b) subject
to the debts, contracts, liabilities or torts of the Participant or any other
person; or (c) subject to alienation by anticipation, sale, transfer,
assignment, bankruptcy, pledge, attachment, charge or encumbrance of any kind.
If any person shall attempt to take any action contrary to this Section, such
action shall be null and void and of no effect, and the Committee and the
Company shall disregard such action and shall not in any manner be bound thereby
and shall suffer no liability on account of its disregard thereof. If a
Participant or any successor in interest hereunder shall become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge any
right hereunder, then such right or benefit shall, in the discretion of the
Committee, cease and





17

--------------------------------------------------------------------------------

 



terminate, and in such event the Committee may hold or apply the same or any
part thereof for the benefit of the Participant or the spouse, children, or
other dependents of the Participant, or any of them, in such manner and in such
amounts and proportions as the Committee may deem proper.

 

7.4       Missing Payee. If the Committee cannot ascertain the whereabouts of
any person to whom a payment is due under the Plan, and if, after five (5) years
from the date such payment is due, a notice of such payment due is mailed to the
last known address of such person, as shown on the records of the Committee or
the Company, and within three (3) months after such mailing such person has not
made written claim therefor, the Committee may direct that such payment and all
remaining payments otherwise due to such person be canceled on the records of
the Plan and the amount thereof forfeited, and upon such cancellation, the
Company shall have no further liability therefor, except that, in the event such
person later notifies the Committee of such person’s whereabouts and requests
the payment or payments due to such person under the Plan, the amounts otherwise
due but unpaid as of the date payment would have been made shall be paid to such
person without interest or earnings accruals due to late payment. 

 

7.5       Required Information. Each Participant shall file with the Committee
such pertinent information concerning himself or herself, or such other person
as the Committee may specify, and no Participant or any successor in interest
shall have any rights or be entitled to any benefits under the Plan unless such
information is filed by or with respect to the Participant.

 

7.6       Binding Effect. Obligations incurred by the Company pursuant to this
Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participant and any successor in interest of the
Participant.

 

7.7       Merger or Consolidation. In the event of a merger or consolidation by
the Company with another entity, or the acquisition of substantially all of the
assets or outstanding ownership interests of the Company by another entity, the
obligations and responsibilities of the Company under this Plan shall be assumed
by any such successor or acquiring entity, and all of the rights, privileges,
and benefits of the Participants hereunder shall continue.

 

7.8       No Funding Created. All payments provided under the Plan shall be paid
from the general assets of the Company and no separate fund shall be established
to secure payment. Notwithstanding the foregoing, the Company may establish a
grantor trust to assist it in funding Plan obligations; provided, however, that
such trust shall at all times remain located within the United States. Any
payments made to a Participant or other person from any such trust shall relieve
the Company from any further obligations under the Plan only to the extent of
such payment. Nothing herein shall constitute the creation of a trust or other
fiduciary relationship between the Company and any other person.

 

7.9       Notices.

 

(a)General. Notices and all other communications contemplated by the Plan will
be in writing and will be deemed to have been duly given when sent
electronically or personally delivered, when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid, or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the





18

--------------------------------------------------------------------------------

 



case of a Participant, notices will be sent to the e-mail address or addressed
to the Participant at the home address, in either case which the Participant
most recently communicated to the Company in writing. In the case of the
Company, electronic notices will be sent to the e-mail address of the Chief
Executive Officer or the General Counsel and mailed notices will be addressed to
its corporate headquarters, and all notices will be directed to the attention of
its Chief Executive Officer or General Counsel.    

 

(b)Notice of Termination. Any termination by the Company for Cause or by the
Participant for Good Reason will be communicated by a notice of termination to
the other party hereto given in accordance with Section 7.9(a). Such notice will
indicate the specific termination provision under the Plan relied upon, will set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and will specify the
termination date.

 

7.10     No Duty to Mitigate. A Participant will not be required to mitigate the
amount of any payment contemplated by the Plan, nor will any such payment be
reduced by any earnings that the Participant may receive from any other source.
   

 

7.11     Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable,
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

 

7.12     Entire Plan; Construction. This document and any written amendments
hereto (including any resolutions of the Company, the Committee or the Board)
contain all the terms and provisions of the Plan and shall constitute the entire
Plan, any other alleged terms or provisions being of no effect. Unless otherwise
indicated, all references to Articles, Sections, and subsections shall be to the
Plan as set forth in this document. The Article titles and the captions
preceding Sections and subsections have been inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision.
When the context so requires, the masculine pronoun shall be deemed to include
the feminine and neuter and the singular to include the plural, and vice versa
in each instance, unless the context clearly indicates otherwise.

 

7.13     Governing Law. This Plan shall be governed by and construed under the
laws of the State of Florida, without regard to conflicts of law provisions, to
the extent not preempted by ERISA or other applicable federal law.

 

7.14    Tax Withholding; No Company Representation. All payments made pursuant
to this Plan will be subject to withholding of applicable income, employment and
other taxes. The Company does not represent or guarantee that any particular
federal, state or local income, payroll or other tax treatment will result from
this Plan or the benefits provided hereunder. Each Participant, for himself or
herself and his or her successors in interest, assumes full responsibility for
all of his or her portion of federal, state and local taxes arising from the
payments provided hereunder and by accepting benefits hereunder agrees to
indemnify and hold the Committee, the Company and the Board harmless from any
and all tax consequences, including interest and/or penalties, related to taxes
owed and payable by the Participant or any successor in interest.

***

 

Approved by the Board on the 1st day of March,  2016, to be effective as of the
Effective Date.

 



19

--------------------------------------------------------------------------------

 



EXHIBIT A

 

NON-COMPETE, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

 

This NON-COMPETE, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (“Agreement”)
between ___________________ (“Executive”) and TopBuild Corp. (together with its
Affiliates, the “Company”), is effective as of _________________, 20__.

 

Background

 

A.The Company and its Affiliates are engaged in the business of selling,
distributing and installing a wide range of products for new residential and
commercial construction and existing home improvement projects throughout the
United States, including, but not limited to insulation, gutters, fireplaces and
fire doors. The Company’s business depends upon the preservation of goodwill and
continued confidentiality of proprietary information and trade secrets.

 

B.The Company wishes to employ Executive on an at-will basis as a
_________________, and Executive wishes to be so employed by the Company in this
capacity.

 

C.The Company will train Executive in its business, and in carrying out
Executive’s duties, Executive will become familiar with the Company’s
confidential information and trade secrets and will acquire experience, skills
and knowledge related to the Company’s business.

 

D.The parties agree that this Agreement is necessary to safeguard against the
unauthorized disclosure or use of the Company’s confidential information and to
preserve its goodwill and ongoing business value.

 

THEREFORE, in consideration of Executive’s employment by the Company and
Executive’s eligibility to participate in the TopBuild Corp. Executive Severance
Plan (the “Plan”), subject to the terms of the Plan, the Company’s willingness
to disclose certain confidential information to Executive, the mutual promises
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

NON-DISCLOSURE

 

1.Confidential Information.  Executive acknowledges that the Company has certain
trade secrets and other confidential and proprietary information which it has
acquired and developed, and will acquire and develop, at great effort and
expense. Such information includes, without limitation, confidential
information, whether in tangible or intangible form, regarding the Company’s
products, services, marketing strategies, business plans, operations, costs,
current or prospective customer information (including customer lists,
requirements, creditworthiness, preferences and similar matters), product
concepts, designs, specifications, research and development efforts, technical
data and know-how, sales information (including pricing and other terms and
conditions of sale), financial information, internal procedures, techniques,
forecasts, methods, trade information, software programs, project requirements,
inventions, trademarks, trade names, and all other information which is not
generally known to those outside the Company (collectively, “Confidential
Information”).  Confidential Information does not include information that is or
becomes available to the public other than as a result of disclosure by
Executive.

 

2.Restricted Use of Confidential Information.  In the course of Executive’s 



1

--------------------------------------------------------------------------------

 



employment, Executive will have access to and may help develop Confidential
Information. Except as required in the performance of Executive’s duties,
Executive will not, either during Executive’s employment or at any time
thereafter, disclose any Confidential Information to others or use the
Confidential Information for Executive’s own benefit or for the benefit of
others.  All records, files, and documents relating to the Company’s business
shall remain the sole property of the Company and may not be copied without
written permission. Upon the termination of Executive’s employment, Executive
agrees to promptly return all records, files, documents and other materials
relating to the Company’s business, whether in hard copy or electronic
format.  Executive shall not retain copies of such materials.

 

3.Nothing in this Agreement shall be construed to limit Executive’s right to
respond accurately and fully to any question, inquiry or request for information
when required by legal process or from initiating communications directly with,
or responding to any inquiry from, or providing testimony before, any
self-regulatory organization or state or federal regulatory authority, regarding
the Company, Executive’s employment, or this Agreement. Executive is not
required to contact the Company regarding the subject matter of any such
communications before engaging in such communications

 

NON-SOLICITATION AND NON-COMPETITION

 

4.Need for Covenants.  Executive understands that the Company has spent and will
continue to spend substantial amounts of time, money and effort to develop its
business, Confidential Information, reputation, goodwill (both associated with
it trade name and geographic area of business), and  its customer, supplier and
employee relationships. Executive further understands that Executive will
benefit from those investments and efforts.  Executive acknowledges that
Executive’s use of any such matters to compete against the Company in an
unrestricted manner would be unfair and detrimental to the Company. Executive
agrees that taking advantage of any of the above-identified investments of time,
money or effort expended by the Company would unfairly place the Executive at a
competitive advantage over Company. Executive further acknowledges the Company’s
need to protect its business interests by reasonably restricting Executive’s
ability to compete with the Company.  Finally, Executive acknowledges that the
Company would not employ, or continue to employ, Executive, or extend to
Executive eligibility to participate in the Plan, without Executive’s agreement
to be bound by the provisions of this Agreement.

 

5.Definitions.  

 

(a)“Affiliate” means, as to any person or entity, any other person or entity (i)
that directly or indirectly controls, is controlled by, or is under direct or
indirect common control with, such person or entity or (ii) that has the power
directly or indirectly to direct or cause the direction of the management and
policies of such person or entity, through the ownership of voting securities,
by contract or otherwise.

 

(b)“Competitive Capacity” means performing the same or similar duties as those
performed by Executive on behalf of the Company at any time during the 24 month
period preceding the date of Executive’s termination of employment.

 





2

--------------------------------------------------------------------------------

 



(c)“Competitive Products” means any product or service offered by the Company in
the Territory or any product or service that directly or indirectly competes
with or is substantially similar to such product or service. For illustrative
purposes, these products may include insulation distribution and installation.

 

(d)“Competitor” means any person or entity (including Executive or an entity
that Executive becomes affiliated with or renders services to) that offers, or
is actively planning to offer, Competitive Products within the Territory.

 

(e)“Customer” means all customers and actively sought prospective customers of
the Company with whom Executive had material contact in the performance of
Executive’s duties at any time during the 24 month period preceding the date of
Executive’s termination of employment.

 

(f)“Territory” means the United States of America.

 

(g)“Restricted Period” means the period of Executive’s employment with the
Company or an Affiliate and for a period of twelve (12) months following date of
Executive’s termination of employment for any reason, whether voluntary or
involuntary.

 

(h)“Directly or indirectly” means conduct taken individually, through other
individuals, or as a partner, shareholder, member, officer, director, manager,
employee, salesperson, independent contractor, agent, or consultant for any
other individual or entity.

 

6.Non-Solicitation/Non-Interference.  During the Restricted Period, Executive
shall not, either for Executive’s own account or for or on behalf of any
Competitor, directly or indirectly, take any of the following actions:

 

(a)Contact or otherwise solicit any employee, consultant, or independent
contractor of the Company with the intention of encouraging such person to
terminate his or her employment or other relationship with the Company, or
employ or otherwise hire or engage any such person;

 

(b)Solicit, call upon, accept work and/or orders for product from, or initiate
communication or contact with any Customer for the purpose of offering
Competitive Products to such Customer, or otherwise offer Competitive Products
to such Customer;

 

(c)Solicit, call upon or initiate communication or contact with any Customer,
vendor or supplier of the Company for the purpose of encouraging such person to
terminate, place elsewhere or reduce the volume of its business with the
Company; or

 

(d)Otherwise attempt to directly or indirectly interfere with the Company’s
business or its relationships with its employees, independent contractors,
vendors, suppliers or Customers.

 

7.Non-Competition.  During the Restricted Period, Executive shall not, either
for

 





3

--------------------------------------------------------------------------------

 



Executive’s own account or for or on behalf of any Competitor, directly or
indirectly, take any of the following actions:

 

(a)(i) Have an ownership or financial interest in a Competitor, (ii) advise or
consult with a Competitor concerning competitive activity in the Territory, or
(iii) otherwise be employed by or provide services in a Competitive Capacity to
a Competitor in the Territory;

 

(b)Engage in the production, sale or distribution of Competitive Products in the
Territory; or

 

(c)Market, sell, or otherwise offer or provide Competitive Products in the
Territory. 

 

GENERAL PROVISIONS

 

8.Survival/Independent Agreement.  Unless expressly set forth in a document
signed by both parties, the restrictive covenants set forth herein shall survive
the termination of this Agreement and the termination of Executive’s employment
for any reason, voluntary or involuntary.  Executive’s obligations hereunder are
independent of Executive’s employment.  Any breach or alleged breach by the
Company of any obligation to Executive shall not affect the binding nature of
Executive’s obligations under this Agreement or excuse or terminate Executive’s
obligations hereunder. 

 

9.Scope.  If any provision of this Agreement is found to be invalid in any
jurisdiction, in whole or in part, such provision shall remain valid in all
other jurisdictions. If any court determines that any provision of this
Agreement is unenforceable because of the duration or scope of such provision,
such provision shall not be rendered void, and such court shall have the power
to amend the scope or duration of such provision, and in its amended form, such
provision shall remain in full force and effect.  If any provision of this
Agreement is found to be void or unenforceable for any reason, all remaining
provisions of this Agreement shall remain in full force and effect.     

 

10.Specific Enforcement/Injunctive Relief.  Executive agrees that it would be
difficult to measure the Company’s damages from a breach or threatened breach of
this Agreement by Executive, but that such breach or threatened breach could
result in damages that would be significant and irreparable.  Executive agrees
that the Company shall be entitled, in addition to any other remedies available
at law, to seek injunctive or other equitable relief against such breach or
threatened breach. If the Company prevails in any action brought to enforce this
Agreement, the Company shall be entitled to costs and attorneys’ fees incurred
by it in such action.  Notwithstanding any agreements to arbitrate disputes, the
parties agree that a temporary restraining order, temporary injunctive relief,
or permanent injunctive relief may be pursued and secured in court under
Paragraph 10 to prevent immediate harm without waiving any party’s ability to
have all issues of final relief and damages made subject to sole and exclusive
arbitration procedures.

 

11.Miscellaneous.  The headings contained in this Agreement are for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 





4

--------------------------------------------------------------------------------

 



12.Governing Law.  This Agreement shall be governed by the laws of the State of
Florida, without regard to conflicts of law provisions. 

 

13.Amendments; Assignments.  No modification, amendment, extension or waiver of
this Agreement shall be binding unless in writing and signed by the parties. The
waiver by the Company of a breach of this Agreement shall not be construed as a
waiver of any subsequent breach.  Nothing in this Agreement shall be construed
as a limitation upon the Company’s right to modify or amend any of its manuals
or policies in its sole discretion.  This Agreement shall inure to the benefit
of, and be binding upon the parties and their heirs, administrators, successors
and assigns, and may be assigned by the Company to its successors and assigns
and Affiliates.  Executive may not assign any rights or obligations hereunder
without the written consent of the Company.

 

14.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous agreements between the parties in connection with the
subject matter. 

 

IN WITNESS WHEREOF, the parties have signed this Agreement effective as of the
day and year first above written.

 

 

 

 

EXECUTIVE

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

Dated:

 

 

TOPBUILD CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 



5

--------------------------------------------------------------------------------

 



 

EXHIBIT B

 

SEVERANCE AGREEMENT, WAIVER AND RELEASE

 

The parties to this Severance Agreement, Waiver and Release (this “Agreement”),
______________ (“Executive”) and _____________________, its affiliates, parents,
successors, predecessors, and subsidiaries (collectively, the “Company”) agree
that:

 

Executive and the Company wish to end their at-will employment relationship
effective _________________ in a manner that is satisfactory to both Executive
and the Company. 

 

Executive and the Company, for the good and valuable consideration stated below,
the sufficiency of which is acknowledged, agree as follows:

 

1.In exchange for the Company’s promises in this Agreement, Executive, including
Executive’s heirs, administrators, executors, spouse, if any, successors,
estate, representatives and assigns and all others claiming by or through
Executive, voluntarily and knowingly releases the Company, its parent companies,
their subsidiaries, divisions, affiliates, related companies, predecessors,
successors, partners, members, directors, officers, trustees, employees,
independent contractors, consultants, stockholders, owners, attorneys, agents,
benefit plans, subrogees, insurers, representatives and assigns, whether alleged
to have acted in their official capacities or personally (collectively, the
“Released Parties”), completely and forever, from any and all claims, causes of
action, suits, contracts, promises, or demands of any kind, which Executive may
now have, whether known or unknown, intentional or otherwise, from the beginning
of time to the Effective Date of this Agreement, with the sole and limited
exception of the rights and claims reserved in Paragraph 2.  The Effective Date
of this Agreement is the date it is signed by Executive. 

 

2.Executive understands and agrees that this Agreement covers all claims
described in Paragraph 1, including, but not limited to, any alleged violation
of the Civil Rights Act of 1991; Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act; the Employee Retirement Income
Security Act; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Age Discrimination in Employment Act as amended by
the Older Workers Benefit Protection Act; the Fair Labor Standards Act, to the
extent permitted by law; the Occupational Safety and Health Act of 1970; and any
other federal, state or local civil, labor, pension, wage-hour or human rights
law, including [insert references to applicable state and local statutes],
federal or state public policy, damages, contract or tort law; any claim arising
under federal or state common law, including, but not limited to, constructive
or wrongful discharge or intentional or negligent infliction of emotional
distress; and any claim for costs or attorney’s fees.  

 

This Agreement does not include, and Executive does not waive, any rights or
claims:  (1) which may arise after Executive signs this Agreement; (2) for
alleged workplace injuries or occupational disease that arise under any state’s
workers’ compensation laws; (3) for benefits in which Executive has a vested
right under any pension plans; (4) which cannot be released by law; (5) to
enforce this Agreement; or (6) to participate in any proceedings before an
administrative agency responsible for enforcing labor and/or employment laws,
(e.g., the Equal Employment Opportunity Commission).  Executive agrees, however,
to waive and release any right to receive any monetary award from such
proceedings.  Nothing in this Agreement shall be construed to limit Executive’s
right to respond accurately and fully to any question, inquiry or request for
information when required by legal process or from initiating communications
directly with, or responding to any inquiry from, or providing testimony before,
any self-regulatory organization or





1

--------------------------------------------------------------------------------

 



state or federal regulatory authority, regarding the Company, Executive’s
employment, or this Agreement. Executive is not required to contact the Company
regarding the subject matter of any such communications before engaging in such
communications 

 

3.Except as set forth in Paragraph 2, Executive agrees to keep the terms of this
Agreement confidential and not to disclose the terms of this Agreement to any
third party at any time, other than to Executive’s attorneys, taxing
authorities, accountants, or as otherwise required by law.  Executive agrees to
use Executive’s best efforts to ensure that the terms of this Agreement are kept
confidential by Executive’s spouse, heirs, assigns, attorneys, etc. Executive is
not prohibited from disclosing the terms of this Agreement to Executive’s
spouse, if any, attorney, if any, or accountant, in a proceeding to enforce its
terms, or as otherwise required by law or court order.

 

4.In exchange for Executive’s promises contained herein, the Company agreed to
provide Executive the benefits set forth in the TopBuild Corp. Executive
Severance Plan (the “Plan”) subject to the provisions of the Plan.

 

5.The parties agree that if any provision of this Agreement is declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, including the general release language, the provision
declared illegal or unenforceable will immediately become null and void, leaving
the remainder of this Agreement in full force and effect.

 

6.Executive declares and expressly warrants that Executive is not Medicare
eligible, that Executive is not a Medicare beneficiary, and that Executive is
not within 30 months of becoming Medicare eligible; that Executive is not 65
years of age or older; that Executive is not suffering from end stage renal
failure or amyotrophic lateral sclerosis; that Executive has not received Social
Security benefits for 24 months or longer; and/or that Executive has not applied
for Social Security benefits, and/or has not been denied Social Security
disability benefits and is not appealing any denial of Social Security
disability benefits.

 

Executive affirms, covenants and warrants that Executive has made no claim for
illness or injury against, nor is Executive aware of any facts supporting any
claim against, the Released Parties under which the Released Parties could be
liable for medical expenses incurred by Executive before or after the execution
of this Agreement. Because Executive is not a Medicare recipient as of the date
of this release, Executive is aware of no medical expenses that Medicare paid
and for which the Released Parties are or could be liable now or in the
future.  Executive agrees and affirms that, to the best of Executive’s
knowledge, no liens of any governmental entities, including those for Medicare
conditional payments, exist.

 

7.In compliance with the Older Workers Benefit Protection Act, Executive is
hereby advised to consult with an attorney regarding the terms, meaning and
impact of this Agreement.  In addition, Executive understands and agrees that:
(a) by signing this Agreement, Executive waives and releases any claims
Executive might have against any of the Released Parties, including, but not
limited to, any claims under the Age Discrimination in Employment Act of 1967;
(b) Executive has twenty one (21) days from the date of receipt of this
Agreement to consider whether or not to execute this Agreement, which Executive
waives by virtue of Executive’s execution of the Agreement during the
consideration period; and (c) after Executive signs this Agreement and it
becomes effective, Executive has seven days from that date to change Executive’s
mind and revoke the Agreement.  To revoke the Agreement, Executive must clearly
communicate Executive’s decision in writing to
__________________________________ _____________________________________ by the
seventh day following the Effective Date of this Agreement.  Executive
understands and agrees that should Executive revoke Executive’s





2

--------------------------------------------------------------------------------

 



release and waiver as to claims under the Age Discrimination in Employment Act
of 1967, as amended, the Company’s obligations under this Agreement and the Plan
will become null and void.

 

8.Executive agrees that Executive will not, in any way, disparage the Company or
any of the Released Parties. Further, Executive and the Company agree that they
will not make, nor solicit, any comments, statements, or the like to the media,
or to others, that may be considered to be derogatory or detrimental to the good
name or business reputation of Executive or the Company.

 

9.Executive acknowledges that, through Executive’s employment with the Company,
Executive has acquired and had access to the Company’s confidential and
proprietary business information and trade secrets (“Confidential
Information”).  Executive acknowledges and agrees that the Company prohibits the
use or disclosure of its Confidential Information and that the Company has taken
all reasonable steps necessary to protect the secrecy of such Confidential
Information.  Executive acknowledges and agrees that “Confidential Information”
includes any data or information that is valuable to the Company and not
generally known to competitors of the Company or other outsiders, regardless of
whether the confidential information is in printed, written or electronic form,
retained in Executive’s memory or has been compiled or created by Executive,
including but not limited to: business plans; product designs, drawings and
formulas; test and development data; customer or prospective customer, vendor,
supplier and distributor information; financial information; marketing
strategies; pending projects and proposals; personnel and payroll records;
pricing data; contract terms; proprietary production processes; third party
information that the Company has a duty to maintain as confidential; and other
business-related information, which, if made available to the Company’s
competitors or the public, would be advantageous to such competitors and
detrimental to the Company. Executive agrees that Executive has not and in the
future will not use, or disclose to any third party, Confidential Information,
unless compelled by law after reasonable advance notice to the Company, and
further agrees to return all documents, disks, CDs, DVDs, drives, storage
devices or any other item or source containing Confidential Information, or any
other of the Company’s property, to the Company upon execution of this
Agreement. If Executive has any question regarding what data or information
would be considered by the Company to be Confidential Information subject to
this provision, Executive agrees to contact
______________________________________ _______________________________________.

 

10.This Agreement contains the complete understanding between the parties, with
the sole and limited exception of the Plan and the Non-Compete, Non-Solicitation
and Confidentiality agreement between the Company and Executive dated
__________________, 20___, which shall remain in full force and effect.  The
parties agree that no promises or agreements will be binding or will modify this
understanding unless in writing and signed by both parties.

 

11.The terms of the TruTeam Dispute Resolution Policy, revised December 2010 (a
copy of which has been provided to Executive), are incorporated into this
Agreement and shall apply to any alleged or actual breaches of this Agreement or
any other claims arising out of Executive’s employment with the Company and its
affiliates that are not otherwise released by this Agreement. 

 

12.This Agreement may be executed in multiple counterparts, each of which will
be considered an original, and all of which will be considered a single
memorandum.  If Executive signs a facsimile copy of this Agreement, Executive
also will provide the Company with a conforming original copy.

 

13.The validity, construction, and interpretation of this Agreement and the
rights and duties of the parties to this Agreement will be governed by the laws
of the State of Florida, without regard to any state conflict of law rules. 





3

--------------------------------------------------------------------------------

 



The parties agree that they have read this Agreement, understand and agree to
its terms, and have knowingly and voluntarily signed it on the dates written
below.

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

Dated:

 

 

TOPBUILD CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------